El Juez Asociado Se. Wolf,
emitió la opinión del tribunal.
El artículo 1824 del Código Civil de Puerto Rico según fué enmendado por la Ley, de Marzo 10, 1910, y la Ley de marzo 9, 1911, prescribe entre otras cosas lo siguiente:
“Con relación a determinados bienes inmuebles y derechos reales del deudor, gozan de preferencia:
# *
“2. Los créditos por refacción agrícola, en cuanto a los frutos de las fincas objeto de la refacción, según lo determinado en la ley especial sobre esta materia.
“6. Los refaccionarios no anotados ni inscritos, sobre los inmuebles a que la refacción se refiera, y sólo respecto a otros créditos distintos de los expresados en los cuatro números anteriores.”
*826En 20 de enero de 1915 la corte inferior dictó una reso-lución en la que se ordenaba al master nombrado por la corte-que considerara cierto crédito de Sobrinos de Ezquiaga como simple. En otras palabras,'la corte fué de opinión de que dichos Sobrinos de Ezquiaga no tenían derecho a preferencia alguna de acuérdo con ninguno de los párrafos que hemos transcrito y apelan ellos alegando que son acreedores por refacción agrícola según se define ésta en la Ley de marzo 10. 1910.
En 25 de agosto de 1913, la referida mercantil de Sobrinos de Ezquiaga celebró un contrato de refacción agrícola con la Central Vannina a virtud de cuyo contrato entregó dicha mer-cantil a dicha Central Vannina la suma de $200,000. Que éste fué un contrato de refacción agrícola y está comprendido en el párrafo 2o. del artículo 1824 del Código Civil no hay duda alguna. La referida Central Vannina se encontraba adeudando entonces al Banco Territorial y Agrícola la suma de $25,000 facilitada en concepto de préstamo a la mencio-nada Central de cuya suma eran fiadores Sobrinos- de Ez-quiaga. Hubo gran discusión durante la vista así como en los alegatos presentados por las partes acerca de las razones por las cuales no fueron incluidos estos $25,000 en el primi-tivo préstamo de $200,000, pero el hecho permanece en pie de que no fueron incluidos de tal modo. .También hubo prueba tendente a mostrar que la referida suma de $25,000 la tomó prestada la Central Vannina para refacción agrícola. Los fiadores fueron requeridos al pago de dicha suma de $25,000 al banco, suma que pagaron en dos plazos. Existe contradicción entre las partes respecto a si estos $25,000 te-nían cierto carácter especial por virtud del cual los acree-dores tenían derecho a retenerlos en garantía de las reclama-ciones que surgieran con motivo del azúcar entregada a ellos, pero no encontramos nada en los autos en vista de las con-clusiones generales a que llegó la corte inferior que nos jus-tifique en resolver el conflicto en favor de los apelantes. Aun *827cuando los apelantes hubieran probadc de modo concluyente que tenían tal entendimiento con la Central Vannina dudamos si por ello quedaron convertidos en acreedores refaccionarios por razón del dinero adelantado. Todavía hubieran pagado ellos los $25,000 como fiadores ordinarios obligados solida-riamente con sus deudores principales.
Es un hecho enteramente claro que estos apelantes no se han colocado dentro de las prescripciones del párrafo 2 del artículo 1824 del Código Civil puesto que su reclamación por los $25,000 nunca se hizo constar en escritura pública ni jamás fue inscrita. Los apelantes llaman, sin embargo, la atención al artículo 3 de la ley de marzo 10, 1910, el cual entre otros particulares prescribe lo siguiente:
“En caso de que el arrendatario o usufructuario por cualquier título no cumpliese sus obligaciones para con el dueño o represen-tante de la finca, el acreedor refaccionario podrá, al tener conoci-miento de ello, cumplir tales obligaciones por cuenta del deudor y con cargo al crédito de refacción agrícola. El acreedor podrá igual-mente subrogarse en las obligaciones del deudor para con terceras personas, con el único objeto de garantizar la efectividad del crédito refaccionario.”
Según entendemos la alegación, los apelantes expresan que siendo ya acreedores refaccionarios por virtud del prés-tamo de $200,000, el pago de los $25,000 era un pago com-prendido en el significado del referido artículo 3. Pero estos acreedores no pagaron los $25,000 por razón de su condición de acreedores refaccionarios debido a los $200,000 que entre-garon, sino que los pagaron por la obligación que habían contraído como fiadores.
Los apelados que en este caso son los síndicos, llamaron la atención hacia el hecho de que no trataban de restringir a los apelantes respecto a cualesquiera derechos que pudieran tener con motivo de cualquier contrato especial que alegaran con la Central Vannina, y en verdad que en la petición que presentaron a la corte los síndicos únicamente piden qué no *828se permita a los apelantes reclamar los veinticinco mil pesos de que se trata como crédito refaccionario. Entendemos, por consiguiente, que la resolución apelada debe ser confirmada, pero modificándola con el siguiente aditamento: ‘‘sin perjui-cio de los derechos de los acreedores Sobrinos de Ezquiaga de probar ante el Master cualquier relación o contrato especial que pudiera tener con la Central Vannina bajo cualquier otro concepto que no sea el de refacción agrícola.”
Confirmada la resolución apelada, sin perjui-cio de los derechos de los acreedores Sobri-nos de Ezqiáaga de probar ante el Master' cualquier relación o contrato especial 'que pudiera tener con la Central Vannina bajo ■ cualquier otro concepto que no sea el de refacción agrícola.
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.